Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments filed on 09/20/2021, with respect to the 35 USC § 103 rejections of claims 1-8 as allegedly unpatentable over Broustis (U.S. Publication 2013/0290696) in view of Howard (U.S. Publication 2009/0220091) have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 5, 6, 9, 11, and 21 of co-pending
Application No. 16/204,274. Although the claims at issue are not identical, they are not
patentably distinct from each other because both the co-assigned Application claim 51


Claim 1 of instant application and associated claims 2-8
Claim 5 of App ‘274 and associated claims 6, 9, 11 and 21
1. (currently amended) A mobile communication system comprising: 
a first User Equipment (UE); 
a second UE; 
a first network node; 
a second network node; and 
a third network node for managing key information, wherein: 
the first network node is configured to perform registration with  the first UE, 
the first UE is configured to receive the key information from the third network node, 
the second network node is configured to perform second registration with the second UE, 
the first UE is configured to generate a security key, 



 the first UE is configured to perform secure direct communication with the second UE using the security key.  


5. (currently amended): A User
Equipment (UE) in a mobile
communication system including another
UE, a first network node that
communicates directly with the UE
without communication via a base station,
and a second network node that
communicates directly with and the
another UE, without communication via
the base station, and that communicates
with the first network node, the UE
comprising: at least one processor; and at
least one memory coupled to the at least
one processor, the at least one memory
storing instructions that when executed
by the at least one processor cause the at
least one processor to: send, to the first
network node, a request message for

and the another UE over an interface
PC5, receive, from the first network node,
security information, the first network
node performing authorization with the
second network node for whether the UE
is authorized to perform the direct
communication over the interface PC5
with the another UE, and perform the
direct communication with the another UE
over the interface PC5 based on the
security information




The instant application claims 1 and 13 are directed towards a mobile
communication comprising a process to authorized direct communication between a
first and second user equipment.
One of ordinary skill in the art would understand from the teachings found in App
‘274 would not be significantly different from those found in the Instant application
relates to provide a mobile communication system authorizing direct communication
between a first and second user equipment. This is a provisional nonstatutory double
patenting rejection because the patentably indistinct claims have not in fact been

Therefore, it would have been obvious to one of ordinary skill in the art to modify
instant Application claims 1-8 with the additional limitation of App ‘274 claims 5, 6, 9, 11,
and 21 so as to obtained similar claims.
Allowance of application claims 1-8 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by co-pending Application claim 5, 6, 9, 11, and 21. Therefore, the provisional obviousness-type double patenting is appropriate because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Claim 1 is rejected under 35 U.S.C. 112(f) because the claims uses a non-structural term coupled with functional language “without reciting sufficient structure to achieve the function purported invoke 112(f) despite absence of “Means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform Such claim limitation(s) are: node configured to. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. 	Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20130290696 hereinafter Broustis in view of U.S. Publication No. 20090220091 hereinafter Howard, and further in view of U.S. Publication No. 20120297193 hereinafter Liu.

As per claim 5, Broustis discloses:
A mobile communication system (para 0022 “For deployment scenarios where Alice (device 102-A) and Bob (device 102-B) are "neighbors" 
comprising: 
a first User Equipment (UE); a second UE; a first network node; 
a second network node (Fig. 2b, para 0055 “FIG. 2B illustrates a proximity services-based key derivation and distribution protocol, according to another embodiment of the invention. In particular, FIG. 2B depicts the case where ProSe-capable UEs are attached to different eNBs. That is, as shown, Alice (device 102-A) and Bob (device 102-B) are within coverage of two different eNBs 104-1 and 104-2.”)
the first network node is configured to perform registration with the first UE (para 0056 “Thus, once Alice and Bob receive advertisements that they are within the range of each other (steps 214 and 216), Alice determines whether she would like to initiate ProSe communication with Bob. In such a case, Alice sends (step 218) a ProSe request to eNB1 (104-1) indicating that it wishes to initiate the ProSe communication with Bob. eNB1 determines (step 220) whether Alice is authenticated and authorized to use ProSe, as described above. If the verification is successful, eNB1 generates PK (step 222) as described above.”)
and send the key information obtained to the first UE (para 0060 “Upon reception of eNB2's response over the X2 interface, eNB1 is assured that Bob is also authenticated and hence, eNB1 further (Securely) provisions PK to Alice (in step 234).”)
first UE is configured to send the security key to the second UE (wherein the network node is configured to send an identifier, identifying, a
first key to the first UE and the second UE, not via a radio access network (para 0043 “The attached eNB verifies (in step 220 in FIG. 2A) that both Alice and Bob are authenticated and authorized to use ProSe.” Para 0047 “If the verification is successful, eNB 104 generates PK (in step 222 in FIG. 2A) as defined above. KAiice in the computation of PK may be: (i) any of the other keys maintained by eNB (e.g., KeNB, KRRCenc, KRRCint, KuPenc, Kupint); (ii) a combination of two or more keys; (iii) a randomly derived value; or (iv) ProSe key (Kprose) derived and delivered by the MME to eNB upon successful authentication of ProSe authorized UE. Subsequently, the eNB 104 sends PK to Alice and Bob (in steps 226 and 228, respectively, in FIG. 2A).),
the second network node is configured to perform second registration with the second UE (para 0057 “Subsequently, in step 224, eNB1 (104-1) sends PK to eNB2 (104-2) over the X2 interface, along with the identity of Alice and Bob. Once eNB2 receives this message, it is implicitly assured that Alice has been authenticated by eNB1. Further, eNB2 determines (step 220) whether Bob is authenticated and authorized to use ProSe.”)
and send the key information obtained to the second UE (para 0058 “eNB2, in step 230, securely sends PK (which was derived and sent by eNB1) to Bob using a valid security context derived from successful authentication.”)
the first UE is configured to generate a security key, and the first UE is configured to perform secure direct communication with the second UE using the security key (para 0052 “b. Use of separate key derivatives for encryption and integrity protection. SeProSe provides the ability to Alice and Bob to use PK for deriving separate keys for encryption (PK.sub.enc) and integrity protection (PK.sub.int).” Para 0053 “When UEs are provisioned with more than one ProSe application, the operator may wish to perform application-specific authorization for access to proximity services. For example, Alice may be allowed to access ProSe for specific applications only (i.e., Alice may not be authorized to access ProSe for all applications). In such a case, assuming that the ProSe-capable UE can reliably restrict the use of application keys to the corresponding applications, SeProSe allows the derivation and use of application-specific keys using PK. More specifically, eNB securely sends PK to each ProSe-capable UE, along with or it can be used for derivation of further keys, as described above.”) 

Broustis does not disclose:
a third network node for managing key information
the first UE is configured to receive the key information from the third network node, and
the first UE is configured to send an identifier related to the security key to the second UE

Howard discloses:
a third network node for managing key information (Figs. 2 and 4, para 0084 “For the purposes of media plane security, each network has a respective key management centre (KMC) 40A,40B, which could be realized as SIP application servers.”)
Fig. 2, para 0086 “For each media call, KMC 40A generates a key component K1. K1 is transmitted to terminal 1A over the protected IMS control plane channel between terminal 1A and P-CSCF 19A. KMC 40B also generates a similar key component K2, which is transmitted to terminal 1B over the protected channel between terminal 1B and P-CSCF 19B.” Fig. 4, para 0096 “The key E.sub.KA is established using the GAA as described with reference to FIG. 3 (the KMC 40A acting as the NAF 30). Similarly, the mobile terminal 1B establishes at 48B a key E.sub.KB with its KMC 40B using GAA (KMC 40B acting as a second NAF 30). The KMC 40A and KMC 40B establish a key E.sub.KAB 50 between them using, for example, 3GGP network domain security/authentication framework (NDS/AF), as defined in Specification TR33.810, which is hereby fully incorporated by reference.” Para 0097 “Terminal 1A then generates an end-to-end key K1 for use in securing communications between itself and terminal 1B. The key K1 is encrypted using the key E.sub.KA to form E.sub.KA (K1) 52A, which is then transmitted to IMS core 3A and from there to KMC 40A. KMC 40A then extracts the key K1 using key E.sub.KA, and encrypts the key K1 with the key established between the KMC 40A and the KMC 40B, to create the package E.sub.KAB (K1) 54. This package is sent to network core A, and from there to KMC 40A, and from there to IMS core 3B, and from there to KMC 40B where it is decrypted using the key E.sub.KAB. The key K1 is then encrypted using the key E.sub.KB established between the KMC 40B and the terminal 1B, and is transmitted to IMS core 3B Para 0098 “Terminal 1B establishes a key K2 for encrypting communications that it wishes to send to terminal 1A. This key K2 is transmitted to network core 3B, and from there to KMC 40B, and from there to network core 3B, and from there to network core 3A, and from there to KMC 40A, and from there to network core 3A, and from there to mobile terminal 1A. At each hop between these elements, the key K2 is encrypted using the relevant keys established using GAA (E.sub.KB, E.sub.KA) and E.sub.KAB, as shown in the Figure, to form packages E.sub.KB (K2) 52B, E.sub.KAB (K2) 54 and E.sub.KA (K2) 56B. The terminal 1A uses its knowledge of E.sub.KA to extract K2 and store it for future use.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity services of Broustis to include a third network node for managing key information send a key information obtained from the third network node to the first UE, and send the key information obtained from the third network node to the second UE, as taught by Howard.
The motivation would have been to transmit key information to respective user equipment to properly establish d2d communication.

Broustis in view of Howard does not disclose:
first UE is configured to send an identifier related to the security key to the second UE

	Liu discloses:
wherein a network node is configured to send an identifier to the first UE and the second UE not by a radio access network (Fig. 1, Para 0087 “when the core network node selects key algorithms A2 for multiple MTC devices, the core network node may deliver the key algorithms A2 in a batch to the MTC devices or the MTC gateway, and then the MTC gateway derives non access stratum keys K3 for the multiple MTC devices.” Also see paragraph 0038)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of establishing secure communications between computing devices utilizing proximity services in a communication system of Broustis in view of Howard to include first UE is configured to send an identifier related to the security key to the second UE, as taught by Liu.
The motivation would have been to send a key id to multiple devices in order to properly identify and derive the proper key.

As per claim 2, Broustis in view of Howard and Liu discloses:
The mobile communication system of claim 1, wherein the first UE and the second UE use a public key (Howard para 0041 and 0106). 


As per claim 3, the implementation of the mobile communication of claim 1 will implement the communication method of a mobile communication system of claim 3. The claim is analyzed with to claim 1. 

As per claim 4, the claim is analyzed with to claim 2. 

As per claim 5, the implementation of the mobile communication of claim 1 will implement the UE of claim 3. The claim is analyzed with to claim 1. 

As per claim 6, the claim is analyzed with to claim 2. 

As per claim 7, the implementation of the mobile communication of claim 1 will implement the communication method of a User Equipment (UE) of claim 1. The claim is analyzed with to claim 1. 

As per claim 8, the claim is analyzed with to claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491